Citation Nr: 1105763	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-22 624	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus (referred to hereinafter as "diabetes"), to include as 
due to exposure to herbicides.

2.  Entitlement to service connection for neuropathy of the 
bilateral upper and lower extremities, to include as due to 
exposure to herbicides and as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the Veteran's case 
subsequently was transferred to the RO in Nashville, Tennessee.

On his June 2009 substantive appeal on a VA Form 9, the Veteran 
requested a hearing before a member of the Board at his local RO.  
This request was cancelled on his behalf by his representative in 
a statement dated in July 2009.  As such, it is considered 
withdrawn.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied the 
Veteran's original claim of entitlement to service connection for 
diabetes.  The Veteran was notified of the decision and of his 
appellate rights, but did not appeal.

2.  The evidence received subsequent to the October 2002 rating 
decision is redundant or cumulative of evidence previously 
submitted, does not relate to an unestablished fact, and does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for diabetes.  

3.  The evidence of record does not show that the Veteran suffers 
from a current neuropathy of the bilateral upper and lower 
extremities that is related to service or to a service-connected 
disability in any manner.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying entitlement to 
service connection for diabetes is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (2010).

2.  New and material evidence has not been received since the 
October 2002 rating decision, and therefore the appeal to reopen 
the claim of entitlement to service connection for diabetes is 
denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156 (2010).

3.  The criteria for entitlement to service connection for 
neuropathy of the bilateral upper and lower extremities have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In the context of claims to reopen, the Court has clarified that 
VA must notify the Veteran of both the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, 
VA is required to look at the prior denial and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
However, there is no error in failing to provide such prior 
notice when it was not required at the time of the initial AOJ 
decision.  A content complying notice and proper subsequent VA 
process instead must be provided in these cases.  Pelegrini, 18 
Vet. App. at 112.

The Veteran was notified by letter dated in June 2005 of the 
elements for establishing service connection.  This letter also 
advised him of which elements were found insufficient when his 
service connection claim for diabetes previously was denied, the 
information and evidence not of record necessary to substantiate 
those elements, and the information and evidence required to 
reopen this claim.  Finally, this letter advised him of the 
information and evidence not of record necessary to establish 
service connection for peripheral neuropathy, bilateral upper 
extremities, and peripheral neuropathy, bilateral lower 
extremities, as well as his and VA's respective duties for 
obtaining evidence.  The RO, who in this case is the AOJ, 
initially adjudicated the Veteran's claims in October 2005, as 
noted above.  A letter dated in March 2006 notified the Veteran 
of how VA determines disability ratings and effective dates for 
disabilities that have been service-connected.  The AOJ 
readjudicated the Veteran's claims by way of a statement of the 
case (SOC) dated in August 2007.  Notification of this decision 
was accompanied by another notification of how VA determines 
disability ratings and effective dates for disabilities that have 
been service-connected.  Subsequently, the AOJ twice more 
readjudicated the Veteran's claims by way of supplemental 
statements of the case (SSOCs) dated in June 2009 and August 
2010.

The Board finds that the June 2005 letter fully addressed all 
notice elements that existed at the time and was sent to the 
Veteran well in advance of the initial AOJ decision.  The Board 
also finds that the Veteran received proper VA process in the 
form of the SOC and SSOCs subsequent to content complying Dingess 
notice following the 2006 decision of this case.  As such, the 
duty to notify has been satisfied fully.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or obtain a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however, as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).

Neither a VA medical examination nor a VA medical opinion has 
been obtained with respect to diabetes.  The Board notes, 
however, that VA does not have a duty to provide such an 
examination or opinion if a claim is not reopened.  See 
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  As discussed below, no new and 
material evidence has been received to merit reopening the 
Veteran's service connection claim for diabetes.

Additionally, neither a VA medical examination nor a VA medical 
opinion has been obtained with respect to peripheral neuropathy, 
bilateral upper extremities, or peripheral neuropathy, bilateral 
lower extremities.  In determining whether such medical 
examination or opinion is necessary under the duty to assist, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

This third factor establishes a low threshold.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Id.

The Board finds that it is unnecessary to provide the Veteran a 
VA medical examination or to obtain a VA medical opinion 
regarding peripheral neuropathy of the upper or lower extremities 
because most of these factors are not met.  Specifically, the 
evidence is unclear regarding whether the Veteran has a current 
peripheral neuropathy, bilateral upper extremities, disability, 
although it does show he has a current peripheral neuropathy, 
bilateral lower extremities, disability.  The evidence does not 
establish that the Veteran suffered an in-service event, to 
include actual or presumptive herbicide exposure, or an injury or 
disease related to peripheral neuropathy in any of his 
extremities.  It further does not establish that he manifested 
any neuropathy within the applicable presumptive periods.  
Finally, there is no indication that the Veteran's current 
peripheral neuropathy disability is related in any manner to 
service or to a service-connected disability.

Significantly, neither the Veteran nor his representative has 
identified any additional development necessary for a fair 
adjudication of the claim that has not been undertaken.  The 
record also does not indicate any such development.  Therefore, 
the Board finds that VA's duty to assist has been satisfied.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for diabetes.  He contends 
that he was exposed to herbicides, specifically to Agent Orange, 
during his service in the waters of the Republic of Vietnam (RVN) 
and that this disability was incurred as a result.

Service connection may be established through a variety of 
theories of entitlement, including direct and presumptive.  
Direct service connection means that the facts establish that a 
current disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established for any disease 
diagnosed after discharge when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during service.  
38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed 
where a Veteran served 90 days or more and manifested a chronic 
disease, such as diabetes, to a compensable degree within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  However, this presumption may be 
rebutted by affirmative evidence to the contrary.  38 C.F.R. 
§§ 3.307(d), 3.309(a).

Service connection also is presumed where a Veteran was exposed 
to an herbicide agent during service and manifests diabetes at 
any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
Veteran is presumed to have been exposed to an herbicide agent if 
he served in the RVN between January 9, 1962, and May 7, 1975.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. 
West, 12 Vet. App. 164 (1999).  "Service in the RVN includes 
service in the waters offshore . . . if the conditions of service 
involved duty or visitation in the RVN."  38 C.F.R. 
§ 3.307(a)(6)(iii).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) upheld VA's interpretation of 
this to mean that the Veteran must have been present on the land 
mass or "brown" inland waters of Vietnam at some point during 
service.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In an October 2002 rating decision, the RO denied the Veteran's 
original claim of entitlement to service connection for diabetes.  
His diabetes was not found to have been manifested in service or 
within one year following his separation.  He was not found to 
have been actually exposed to herbicides service.  Further, it 
was not presumed that he was exposed to herbicides because he was 
not found to have been physically present in Vietnam during 
service.

The pertinent evidence of record considered in arriving at the 
October 2002 rating decision included the following:  (i) the 
Veteran's service treatment records, which made no reference to 
diabetes, (ii) VA treatment records dated through August 1999 
containing a diagnosis of diabetes and concerning his treatment 
for this disability, (iii) the Veteran's claim, in which he 
indicated that he was exposed to Agent Orange in the waters of 
Vietnam, (iv) statements from the Veteran dated in February and 
August 2002 in which he indicated that he was stationed aboard 
the USS Canberra in the Gulf of Tonkin from the latter part of 
1968 to the latter part of 1969, noted that the ship patrolled 
100 to 200 yards off the coast of Vietnam and participated in 
"the bombing and in several conflicts," further noted that 
another boat was hit by a mortar and thereafter sought the 
assistance of the USS Canberra on one such occasion, and alleged 
that his duties of unloading wounded and deceased soldiers from 
helicopters landing on the ship and taking them to sick bay 
exposed him to Agent Orange, (v) a master list of unit awards and 
campaign medals from the Department of the Navy reflecting that 
those who served aboard the USS Canberra from October 14, 1968, 
to November 17, 1968, and from November 28, 1968, to December 23, 
1968, are entitled to the Vietnam Service Medal, and (vi) 
official information from the Naval District Washington that the 
USS Canberra originally was a heavy cruiser but was converted to 
a guided missile cruiser in the 1950's, that the ship fired over 
25,000 rounds of gunfire support while in Vietnam between October 
1966 and April 1967, that the ship participated in operations 
ranging from "riding shotgun" for truck convoys to supporting 
the first full-scale landing in the Mekong Delta during this 
time, and that the ship was struck with two hits amidships during 
a bombardment of a Vietnamese blockhouse on March 2, 1967.

Immediately after its issuance, the Veteran was notified of the 
October 2002 RO rating decision, as well as of his appellate 
rights.  He did not appeal.  As such, the rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, a 
final decision that has been disallowed shall be reopened and 
readjudicated if new and material evidence pertaining to the 
claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 
Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither redundant nor cumulative of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Subsequent to the October 2002 rating decision, VA treatment 
records dated from February 2000 to November 2009 and an April 
2005 letter from Dr. L.S., a VA physician, were associated with 
the claims file.  These records and letter generally reveal that 
the Veteran has received ongoing treatment for diabetes.  Some 
records also reveal pertinent information regarding the Veteran's 
service.  For example, a May 2001 record documents that the 
Veteran was not qualified for an Agent Orange examination because 
he indicated that he served on a ship off the shore of Vietnam in 
1968 and 1969 but never went "onto the soil of Vietnam."  A 
November 2005 record documents the Veteran's indications that he 
was off the shore of Vietnam on the USS Canberra for 18 months 
and that he was denied service connection for diabetes because he 
never actually stepped onto land in Vietnam.  A September 2009 
record documents the Veteran's indication that he was a gunner on 
a ship and remembers looking through binoculars where Agent 
Orange was being sprayed across the jungle and his description of 
this as "like a Van Gogh painting, surreal watching the jungle 
slowly fade away . . . ."

A December 2008 VA posttraumatic stress disorder (PTSD) 
examination also was associated with the claims file subsequent 
to the October 2002 rating decision.  At this examination, the 
Veteran related that he served over 17 months onboard a ship "in 
the Vietnam combat zone," that the ship stayed in shallow water 
close to the shore for shelling the enemy with 5 inch guns, and 
that he was never on land or in fresh water.

Several documents from the Veteran additionally were associated 
with the claims file subsequent to the October 2002 rating 
decision.  In his April 2005 claim, he asserted that he was in 
the RVN from 1968 to 1970 and that he was exposed to Agent Orange 
especially along the demilitarized zone.  In his November 2005 
notice of disagreement (NOD), he contended that he was exposed to 
Agent Orange both because the land he was close to was covered in 
it and the spray would travel through the air "all over the 
place" including to his ship and because the helicopters that 
landed aboard the ship and the wounded and dead troops inside all 
were covered with Agent Orange.  In his June 2009 substantive 
appeal on a VA Form 9, the Veteran stated that his ship came in 
close to the shoreline for direct fire support and that he could 
see that everything for miles, acres upon acres of foliage, was 
destroyed.  He also stated that he was diagnosed with diabetes in 
the 1970's, that he is the only person in his family to have this 
disability, and that the only place he could have gotten it was 
during his service.

Finally, several documents from the Veteran's representative were 
associated with the claims file subsequent to the October 2002 
rating decision.  Of note here, his representative contended in a 
statement on a VA Form 646 dated in September 2010 that the 
Veteran was close enough to shore to see brown leaves of the 
treated trees on land.

The Board additionally notes that training letter 10-06 entitled 
Adjudicating Disability Claims Based on Herbicide Exposure from 
U.S. Navy and Coast Guard Veterans of the Vietnam Era was issued 
in September 2010.  It directs that the Dictionary of American 
Naval Fighting Ships (DANFS) and a document entitled "Navy and 
Coast Guard Ships Associated with Service in Vietnam and Exposure 
to Herbicide Agents" (ships and RVN herbicide exposure 
document), both located online, be consulted to determine whether 
a Veteran's ship service qualifies him for presumptive service 
connection as due to exposure to herbicides because the ship 
navigated "brown" inland waterways in the RVN or docked.  The 
DANFS in this case provides a history of the USS Canberra only up 
to 1960, prior to the beginning of the Vietnam War.  The ships 
and RVN herbicide exposure document provides that the USS 
Canberra was a guided missile cruiser.  This document further 
provides that the ship operated on the Saigon River from March 
31, 1966, through April 1, 1966, on Cua Viet River during 
December 15, 1966, and on Mekong Delta Ham Luong River during 
January 15, 1967.

The VA treatment records, letter from VA physician Dr. L.S., VA 
PTSD examination, documents from the Veteran, statement on a VA 
Form 646 from his representative, DANFS inquiry, and ships and 
RVN herbicide exposure document inquiry are new in that they were 
not considered in the October 2002 adjudication of the Veteran's 
original claim of entitlement to service connection for diabetes.  
However, they are not material because they do not relate to any 
unestablished fact necessary to substantiate the claim.  Even 
assuming that all of this new evidence is credible pursuant to 
Justus, there is not even a remote suggestion that the Veteran 
manifested diabetes in service or within one year following his 
separation, that he actually was exposed to herbicides during 
service, or that he physically touched soil or navigated 
"brown" inland waters of the RVN during service such that his 
herbicide exposure could be presumed.  A reasonable possibility 
of substantiating his claim therefore also has not been raised.  
Further, some of the new evidence such as that pertaining to the 
Veteran's diagnosis and treatment for diabetes, to the 
participation of the USS Canberra in the war effort prior to 
commencement of his service in February 1968, and to his 
assisting in unloading wounded and deceased soldiers from 
helicopters landing aboard the USS Canberra as it served off the 
coast of the RVN is redundant of the evidence of record and 
previously considered in the October 2002 rating decision.  
Several of the 38 C.F.R. § 3.156(a) requirements for the 
submission of new and material evidence accordingly have not been 
satisfied, and the Veteran's application to reopen his claim of 
entitlement to service connection for diabetes is denied.



III.  Service Connection

The Veteran seeks service connection for neuropathy of the 
bilateral upper and lower extremities.  He contends that he was 
exposed to herbicides, specifically to Agent Orange, during his 
service in the waters of the RVN and that these disabilities were 
incurred as a result.

Service connection may be established through a variety of 
theories of entitlement, as noted above.  Although the Veteran 
sets forth his claims as ones for presumptive service connection 
as due to exposure to herbicides, each potentially applicable 
theory of entitlement shall be considered here.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that even if a 
Veteran is not entitled to presumptive service connection for a 
disability as due to herbicide exposure, service connection on a 
direct basis also must be considered).

Direct service connection once again means that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson, 12 Vet. App. at 247.

Once again, direct service connection also may be established for 
any disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Presumptive service connection once again means that a disease 
will be considered to have been incurred in or aggravated by 
service even though there is no evidence of such disease during 
service.  38 C.F.R. §§ 3.307(a); 3.309.  Service connection is 
presumed where a Veteran served 90 days or more and manifested a 
chronic disease, such as an organic disease of the nervous 
system, to a compensable degree within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
However, this presumption may be rebutted by affirmative evidence 
to the contrary.  38 C.F.R. §§ 3.307(d), 3.309(a).

Service connection also is presumed where a Veteran was exposed 
to an herbicide agent during service and manifests acute or 
subacute peripheral neuropathy to a degree of 10 percent or more 
within one year of the last date on which the Veteran was exposed 
to the herbicide agent.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Again, a Veteran is presumed to have been exposed to an herbicide 
agent if he served in the RVN between January 9, 1962, and May 7, 
1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); 
McCartt v. West, 12 Vet. App. 164 (1999).  "Service in the RVN 
includes service in the waters offshore . . . if the conditions 
of service involved duty or visitation in the RVN."  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Federal Circuit upheld VA's 
interpretation of this to mean that the Veteran must have been 
present on the land mass or "brown" inland waters of Vietnam at 
some point during service.  Haas, 525 F.3d at 1168.

Finally, secondary service connection means that a current non-
service-connected disability is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
showing (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 
Vet. App. 49 (1990).  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

Service treatment records do not reveal that the Veteran was 
exposed to Agent Orange or any other herbicide.  They also do not 
reveal that he complained of, received treatment for, or was 
diagnosed with peripheral neuropathy of any of his extremities.  
However, they do reveal that the Veteran was given a normal 
clinical evaluation in all respects except body marks, scars, and 
tattoos at his February 1971 separation examination.

VA treatment records dated from February 1999 to November 2009 
note that the Veteran has peripheral neuropathy as a result of 
his diabetes.  Several of these records specifically reference 
lower extremity neuropathy and problems with the Veteran's lower 
extremities.  However, none mention neuropathy in the upper 
extremities.  Only one, a record dated in May 2009, reflects a 
problem with the upper extremities.  The Veteran reported some 
episodes of bilateral upper extremity weakness, left greater than 
right, therein.

The rest of the pertinent evidence is as set forth above.

Given the evidence, the Board finds that entitlement to direct 
service connection is not warranted for neuropathy of the 
bilateral upper extremities and lower extremities.  The Veteran's 
VA treatment records establish that the Veteran has neuropathy, 
variously identified as peripheral neuropathy and diabetic 
neuropathy.  They also clearly establish that his lower 
extremities are affected by this neuropathy.  None of the records 
directly note neuropathy of the upper extremities, and only one 
record in 10 years mentions any problem in them.  While it is not 
entirely from the medical evidence whether the upper extremities 
are affected, the Board will presume for the sake of argument 
that the upper extremities are affected.

In any case, the evidence of record does not show that he 
experienced a peripheral neuropathy problem in any of his 
extremities during service.  He has not contended that he 
experienced any such in-service problem.  Service treatment 
records further are devoid of any indication that he ever 
complained of, received treatment for, or was diagnosed with any 
such problem.  His February 1971 separation examination further 
revealed no abnormalities with respect to his extremities.  The 
evidence also does not show that there is a nexus between the 
Veteran's service and his current peripheral neuropathy, whether 
it is confined solely to his lower extremities or also extends to 
his upper extremities.  He has not contended that any such nexus 
exists even though there is no indication that he experienced a 
pertinent in-service problem.  VA treatment records reveal that 
the etiology of his current neuropathy is diabetes rather than 
service.  As such, the second and third Hickson requirements are 
not satisfied.

Turning to consider presumptive service connection, the Board 
finds that entitlement to presumptive service connection is not 
warranted for neuropathy of the bilateral upper and lower 
extremities as a chronic disease.  There is no evidence that the 
Veteran manifested any neuropathy in any of his extremities to a 
compensable degree within one year from the date of his 
separation from service.  He has not contended this to be the 
case.  The record further is devoid of treatment records from 
this time period.

Entitlement to presumptive service connection also is not 
warranted for peripheral neuropathy of the bilateral upper or 
lower extremities, as due to exposure to herbicides.  There is no 
evidence that the Veteran actually had herbicide exposure during 
service.  His service treatment records do not note that he came 
into contact with Agent Orange or any other herbicide.  The 
evidence also does not show that in-service herbicide exposure 
may be presumed.  As noted above, there is not even a remote 
suggestion that the Veteran physically touched Vietnamese soil 
during service.  He never has contended that he did.  Indeed, he 
rather repeatedly noted in VA treatment records and at his 
December 2008 VA PTSD examination that he did not set foot on 
land in the RVN.  Also as noted above, there is not even a remote 
suggestion that the Veteran navigated "brown" inland waters of 
the RVN during service.  He once again never has contended that 
he did.  Although official information from the Naval District 
Washington and the ships and RVN herbicide exposure verify that 
his ship, the USS Canberra, entered "brown" inland waters on a 
handful of occasions, all were prior to the commencement of the 
Veteran's service in February 1968.  

The Board acknowledges the Veteran's contention, stated in 
numerous ways, that he should be presumed to have been exposed to 
herbicides because his ship was in close proximity to land areas 
where Agent Orange was used.  Given that 38 C.F.R. 
§ 3.307(a)(6)(iii) and Haas require him to have set foot on 
Vietnamese soil or have navigated "brown" inland waters to 
qualify, this scenario is insufficient.  The Board acknowledges 
the Veteran's contention that he should be presumed to have been 
exposed to herbicides because his duties required him to unloaded 
wounded and deceased soldiers who were covered with Agent Orange 
from helicopters which were also covered.  This scenario also is 
insufficient under 38 C.F.R. § 3.307(a)(6)(iii) and Haas for the 
same reasons.  Additionally, the Board notes the May 2009 U.S. 
Army and Joint Services Records Research Center (JSRRC) 
memorandum entitled "Research Findings Regarding Navy and Coast 
Guard Ships during the Vietnam Era."  It provides that "the 
JSRRC cannot document or verify that a shipboard Veteran was 
exposed to tactical herbicides based on contact with aircraft 
that flew over Vietnam or equipment that was used in Vietnam."  
After also noting that no evidence had been found indicating that 
Navy or Coast Guard ships used, stored, tested, or transported 
tactical herbicides, the memorandum concluded as follows:  
"Therefore, the JSRRC can provide no evidence to support a 
Veteran's claim of exposure to tactical herbicide agents while 
serving aboard a Navy or Coast Guard ship during the Vietnam 
era."  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Part 10.m.

Finally, consideration must be given to service connection as 
secondary to diabetes.  The Board finds that entitlement to 
service connection is not warranted for neuropathy of the 
bilateral upper and lower extremities under this theory of 
entitlement.  New and material evidence has not been received to 
reopen the Veteran's claim of entitlement to service connection 
for diabetes, as explained above.  The previous denial of this 
claim therefore will not be readjudicated.  Without being 
service-connected for diabetes, this disability cannot be used by 
the Veteran as a means through which to secure service connection 
for other disabilities such as neuropathy of the bilateral upper 
and lower extremities.

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to service connection for neuropathy of the 
bilateral upper and lower extremities under all theories of 
entitlement.  The doctrine of reasonable doubt therefore is not 
applicable and service connection is denied.


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for diabetes is not reopened, 
and the appeal is denied.

Service connection for neuropathy of the bilateral upper and 
lower extremities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


